DETAILED ACTION
Claims 1-4 and 6-20 are pending in the application. Claim 5 has been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 11, filed 05/19/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-4 and 6-20 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An image sensor comprising: 
  	a pixel array including a plurality of unit pixels and configured to generate a plurality of analog pixel signals in response to incident light; 
  	an analog-to-digital conversion block including a plurality of analog-to-digital converters that are connected to a plurality of columns of the pixel array and configured to convert the plurality of analog pixel signals into a plurality of digital signals; and 
  	an output block including a plurality of output circuits that are connected to the plurality of analog-to-digital converters and configured to control output timings of the plurality of digital signals, 
  	wherein each of the plurality of output circuits is connected to two or more output lines to simultaneously output two or more bits of a digital signal among the plurality of digital signals, and 
  	wherein a first output circuit among the plurality of output circuits includes: 
  	first through N-th memories configured to store first through N-th bits, respectively, of a first digital signal among the plurality of digital signals, where N is a natural number greater than or equal to two; 
  	first and second output lines configured to simultaneously output two bits among the first through N-th bits of the first digital signal; and 
  	first through N-th switches configured to control connections between the first through N-th memories and the first and second output lines in response to first through N-th read enable Reply to Office Action of 02/19/2021signals.”

  	The closest prior art of record relied upon is Kusaka (US 2015/0256778 A1) which discloses an image sensor and pixel array comprising column A/D conversion devices connected to the pixel array unit with multiple output lines which output a digital signal simultaneously. However, the prior art, taken alone, or in combination with another fails to teach wherein a first output circuit among the plurality of output circuits includes first through N-th memories configured to store first through N-th bits, respectively, of a first digital signal among the plurality of digital signals, where N is a natural number greater than or equal to two, first and second output lines configured to simultaneously output two bits among the first through N-th bits of the first digital signal and first through N-th switches configured to control connections between the first through N-th memories and the first and second output lines in response to first through N-th read enable signals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697